Citation Nr: 0715990	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post fracture of the thoracic spine and lumbar 
spine, with post-traumatic thoracolumbar scoliosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from August 1999 to September 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that September 2004 VA outpatient treatment 
records show the veteran complained of incontinence and 
bedwetting.  It is not clear whether those complaints 
indicated the veteran's desire to pursue service connection 
for such disability.  Therefore, it is referred to the RO for 
any appropriate action.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected status post 
fracture of the thoracic spine and lumbar spine, with post-
traumatic thoracolumbar scoliosis, is characterized by 
flexion limited to 70 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees, and rotation to 30 degrees.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for status post fracture of the thoracic spine and 
lumbar spine, with post-traumatic thoracolumbar scoliosis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a; 
Diagnostic Codes 5285, 5292 (2002), as effective prior to 
September 23, 2002; Diagnostic Codes 5235 to 5243 (2006), as 
effective on and after September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In July 2003 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
During this appeal, his claim was readjudicated in the 
January 2004 and February 2005 SOCs, and in the July 2005 and 
February (remailed to the veteran's new address in March) 
2006 SSOCs, both of which provided him with yet an additional 
60 days to submit more evidence.  Moreover, it appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was also provided 
notice regarding potential downstream issues, such as 
disability rating and effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been rebutted, by 
showing that the essential fairness of the adjudication has 
not been affected.  The initially untimely notices were 
followed by the SOCs and SSOCs, thus conferring actual 
knowledge of the claim requirements upon the claimant and 
following that with appropriate readjudications.  Thus, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  In general, 
when an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula where such criteria apply, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran's disability is rated as 20 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5235 to 5243 (2006).

During the pendency of the veteran's appeal, substantive 
changes were made twice to that portion of the Rating 
Schedule that addresses spine disease, including 
intervertebral disc syndrome, including DC 5293.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (now codified at 38 C.F.R. § 4.71a, DCs 5235-
5243 (2006)), which changes became effective on September 26, 
2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.114 (2006).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the January 2004 Statement of 
the Case.  Thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Initially, the Board notes that the veteran has never been 
diagnosed with intervertebral disc syndrome.  Therefore, the 
criteria associated with that disability, either before or 
after they were amended, are not for application herein.

VA outpatient records dated from September 2002 to September 
2004 show the veteran sought treatment for his back pain.  He 
was found not to have cord involvement.  He reported no bowel 
or bladder problems in August 2004, but complained of back 
pain, incontinence, bedwetting, and weakness in September 
2004.  

In November 2002, the veteran underwent VA examination.  He 
had a medical history of a compression fracture of T12/L1, 
with radiculopathy of the left leg.  He has never undergone 
surgery.  The veteran used Vicodin periodically for pain 
control, in addition to NSAIDs (non-steriodal anti-
inflammatory drugs).  No supports were beng used.  He 
reported continuing left lower extremity radiculopathy, 
running along the anterior thigh, and extending to the knee.  
He described occasional extreme pain.

On examination, the veteran stood with an awkward posture.  
He had a leftward convexity involving the thoracic and lumbar 
areas.  The joints were weaker throughout range of motion 
when resistance was applied.  Fatigability was noted with 
repetitive use.  Pain was noted to increase throughout range 
of motion with repetitive use.

There was an obvious deformity involving the lumbar and 
thoracic spine, with a leftward convexity, consistent with 
scoliosis.  Range of motion of the back was flexion 0 to 70 
degrees, extension 0 to 30 degrees, and right and left 
lateral flexion 0 to 30 degrees.  Painful motion was noted 
during extension from 20 to 30 degrees, and during left 
lateral flexion from 25 to 30 degrees.

A nerve conduction study of the low back and left lower 
extremity did not reveal abnormal electrical signs.  There 
was no electromyographic evidence of radiculopathy.  
Clinically, the veteran had symptoms of meralgia 
paresthetica.  The diagnoses were compression fracture of 
T12/L1 with radiculopathy of the left leg, diagnosed as 
status post burst fracture of T12 and compression fracture of 
L1, post-traumatic thoracolumbar scoliosis, and meralgia 
paresthetica.

In private treatment records dated from January to May 2003, 
W.M., D.O., indicated the veteran sought treatment for pain.  
There was tenderness to palpation over the left posterior 
superior iliac spine and into the multifidi fossa.  A few 
muscle spasms were noted.  The impression was chronic low 
back pain syndrome, which was multifactorial and seemed to 
extend from the veteran's previous traumatic injury to the 
thoracolumbar junction.  There was no evidence of displaced 
fragments.  There was a subsequent scoliosis related to the 
disability.  There was also meralgia paresthetica affecting 
the left anterior thigh.

In June 2004 private treatment records, K.V., M.D. indicated 
that the veteran had increased back spasms but no radicular 
symptoms and no neurologic symptoms.  On examination, he had 
kyphotic deformity of the thoracolumbar spine.  He also had 
some scoliotic deformity around the same area.  
Neurologically, he was intact.  He denied any bowel, bladder, 
or sexual dysfunction.  X-rays showed disc degeneration above 
and below the veteran's fracture.

In September 2004, the veteran again underwent VA 
examination.  He complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  He experienced muscles 
spasms daily.  The veteran used no walking or assistive 
devices.  He had a difficult time with any significant amount 
of activity, such as walking long distances or running.

On examination, the veteran's left paraspinal muscle region 
was more elevated from the right, when looking in a flexed 
position.  Curvature of the spine was normal but had 
asymmetric musculature of the back.  Forward flexion was to 
90 degrees, extension was to 30 degrees, left and right 
lateral flexion was to 30 degrees, and left and right lateral 
rotation was to 30 degrees.  There was no pain or weakness 
during flexion or extension.  There was also no spasm noted 
over the musculature during motion.  With regard to 
intervertebral disc syndrome, the examiner noted there was no 
disc disease known.

The impression was that old, healed fracture deformities were 
seen in the T11, T12, and L1 vertebral bodies.  The fracture 
fragments had healed and were in good alignment, and no bony 
fragments impinged on the spinal canal.  Mild degenerative 
changes were seen at the L1-2 disk.  There was no disc 
herniation or central or foraminal stenosis seen in any 
visualized disc level.

In June 2005, the veteran again underwent a VA spine 
examination.  The veteran described daily back pain without 
radiculopathy.  He had experienced no acute flare-ups of his 
back pain that were incapacitating in the past four months.  
He indicated that he had had to take sick leave four times in 
the last six months because of back pain.  Inspection of the 
lumbar spine revealed normal posture and gait.  There was 
normal curvature of the spine with normal symmetry in 
appearance.  Forward flexion was to 90 degrees, extension was 
to 30 degrees, left and right lateral flexion was to 30 
degrees, and left and right lateral rotation was to 30 
degrees.  All ranges of motion were with pain.  There was no 
additional limitation with repetition of movement related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  The veteran had objective evidence of painful 
motion without spasm, weakness, or acute tenderness.  He had 
no posture abnormalities.  He had decreased sensation in the 
distribution of the lateral femoral cutaneous nerves.  He had 
no sensory loss in the T12/L1 nerve distribution.  The 
diagnosis was fractures of the thoracolumbar spine T11-T12 
and T12-L1 with mild degenerative disk disease at L1-2, with 
residuals.




In June 2005, the veteran also underwent VA examination for 
peripheral nerves.  He stated that he had developed numbness 
in his left leg after his fall in service.  On examination, 
there was decreased sensation along the distribution of the 
lateral femoral cutaneous nerve on the left to soft touch.  
The diagnosis was meralgia paresthetica of the left thigh.  
It was less likely than not related to fractures of the 
thoracolumbar spine or the veteran's service-connected back 
disability.

Under 38 C.F.R. § 4.71a, DC 5285 (2002), residuals of 
fracture of a vertebra is rated as 60 percent disabling 
without cord involvement; with abnormal mobility requiring a 
neck brace (jury mast).  While the veteran did fracture his 
vertebrae in service, there is no evidence of record showing 
that he required the use of a neck brace or had abnormal 
mobility.  The examination reports repeatedly indicated that 
he used no supports for his back.  Therefore, a 60 percent 
disability rating is not warranted under DC 5285.

Diagnostic Code 5285 continues to indicate that in other 
cases, the spine disability should be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  A note 
indicates that, under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  Id.

The veteran has never been diagnosed with ankylosis of any 
portion of his spine.  Therefore, Diagnostic Codes 5286-89 
(2002) are not for application.

Under 38 C.F.R. § 4.71a, DC 5295 (2002), limitation of motion 
of the lumbar spine is rated 20 percent disabled when 
moderate and 40 percent disabled when severe.  The evidence 
of record shows that the veteran has always been able to flex 
his lumbar spine to at least 70 degrees.  His extension has 
been to 30 degrees, and his right and left lateral flexion 
and rotation have all been to 30 degrees.


Normal range of motion of the thoracolumbar spine is flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V (2006).  Therefore, the Board finds that the veteran 
has nearly always demonstrated normal range of motion of his 
lumbar spine.  Only his flexion was limited at all, and this 
was only by 20 degrees.  Therefore, the Board is unable to 
find that the motion of the veteran's lumbar spine is 
severely limited.

None of the other diagnostic codes in effect prior to the 
change in regulations applies to the veteran's disability.  
While the veteran was not diagnosed with a lumbosacral 
strain, the Board nevertheless notes that he has not 
demonstrated listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  Therefore, an 
increase is not warranted under 38 C.F.R. § 4.71a, DC 5259 
(2002).

As noted above, effective September 26, 2003, the criteria 
for rating diseases and injuries of the spine were amended.  
The criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Board finds initially that the veteran has not 
demonstrated forward flexion of the thoracolumbar spine to 30 
degrees or less, nor has there been ankylosis demonstrated, 
to warrant an increase to 40 percent disability rating.  An 
increase to a 30 percent disability rating is only applicable 
if the cervical spine is the service-connected disability.  
In this case, it is not.  Therefore, the Board finds that an 
increased rating, under these criteria, is not warranted.

The Board refers to Note 1 following the rating criteria, 
which indicates that all associated neurologic abnormalities 
are to be rated separately.  While the veteran has complained 
of numbness in his left leg and has been diagnosed with 
meralgia paresthetica of the left thigh, the June 2005 VA 
examiner determined that this disorder was not related to the 
veteran's service-connected spine disability.  This is the 
only medical opinion of record addressing the etiology of the 
veteran's left leg disorder.  Therefore, the Board cannot 
find that this is associated with the veteran's service-
connected disability, and service connection is not 
warranted.

The Board notes that 38 C.F.R. §§ 4.40, 4.45 (2006) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  This applies to both the old and revised diagnostic 
codes.

The veteran certainly has complained of back pain.  However, 
even considering the effects of pain on use and during flare-
ups, and the other factors addressed in DeLuca v. Brown, 
supra, there is no objective evidence of more than 
characteristic pain on motion of the spine, which is due to 
the veteran's disability.  See 38 C.F.R. §§ 4.40, 4.45.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected spine disability are 
contemplated in the 20 rating assigned.  We note that his 
range of motion alone warrants a 10 percent rating.  
Therefore, the 20 percent rating already accounts for 
additional symptomatology during flare-ups.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 evaluation assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra. 

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder have been considered 
by the Board in this case, because of the amendments which 
occurred during the pendency of the veteran's claim, and 
under the General Counsel opinions which require us to apply 
the old criteria despite their having been rescinded.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's status post fracture of the thoracic 
spine and lumbar spine with post-traumatic thoracolumbar 
scoliosis, the benefit-of-the-doubt doctrine is inapplicable, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in September 2002, has his 
service-connected disability, status post fracture of the 
thoracic spine and lumbar spine with post-traumatic 
thoracolumbar scoliosis, been more disabling than as 
currently rated under the present decision.


ORDER

An initial evaluation in excess of 20 percent for status post 
fracture of the thoracic spine and lumbar spine, with post-
traumatic thoracolumbar scoliosis, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


